Johnson, J.,
dissenting: I respectfully dissent from the majority’s determination that the evidence was sufficient to support a conviction for the charged version of aggravated robbery. As the majority notes: “Robbery is the taking of property from the person or presence of another by force or by threat of bodily harm to any person.” K.S.A. 21-3426. In other words, a robber can obtain control over the victim’s property by forcibly taking it or a robber can acquire possession of the stolen property by coercing the victim to relinquish it out of the fear created by a threat to inflict bodily harm on the victim if he or she resists the taking.
I appreciate that public sentiment might lean toward punishing a person who has been proved guilty of accomplishing aggravated robbery by one method, notwithstanding that the State charged the defendant with committing the crime by another method. But the people’s documents, our federal and state constitutions, have imbued a criminal defendant with the due process right to know the allegations against which he or she must defend. See, e.g., Wisner v. State, 216 Kan. 523, 532 P.2d 1051 (1975) (“Procedural due process requires that a defendant have notice of a specific charge so that he has an opportunity to defend himself and be heard on trial of the issues raised by that charge.”). And it is our duty, notwithstanding the inevitable scorn that will be visited upon us by the legally uninformed and regardless of our personal disdain for the ultimate result in a particular case, to guard and protect those constitutional rights for future generations. If not here, then where?
Here, the State chose to exclusively pursue a taking-by-threat theory of prosecution. Accordingly, the juiy was instructed that one of the material elements that the State had to prove beyond a *1092reasonable doubt was “[tjhat the taking was by threat of bodily harm to Phillip A. Martin.” Yet, the only evidence presented by the State established that the robbers searched for and took Martin’s box of money only after all three robbers had shot him, inflicting a total of 16 bullet wounds that left Martin lying on his kitchen floor incapacitated, if not lifeless, and way past the point at which he could respond to a threat. As the majority points out, citing State v. Deiterman, 271 Kan. 975, 992-93, 29 P.3d 411 (2001), and State v. Myers, 230 Kan. 697, 703, 640 P.2d 1245 (1982), we have previously clarified that shooting a robbery victim as a prelude to taking his or her property is a taking by force, not a taking by threat of bodily harm. Indeed, if a robber shoots the victim, i.e., actually inflicts bodily harm, one would intuit that the scenario has moved past the threat of bodily harm stage. Even if the robber verbalizes a threat to inflict additional bodily harm, it would be the actual infliction of the initial bodily harm that precipitated the relinquishment of property.
I parted ways with the majority early in its analysis, fundamentally disagreeing with its declaration that the “taking can occur after . . . the victim’s death.” I construe the “taking by threat” language of both the statute and the jury instruction as addressing causation, i.e., the taking was accomplished through the use of the threat. The only way to apply that language to a post-death taking is to construe tire words to mean “taking after a threat,” even though the taking was actually effected by the forceful killing of tire victim rather than by the threat. Putting aside the rule that we should assign common meaning to common words, I can divine no possible reason for having such a temporal rule. To the contrary, logic rejects the fallacy of post hoc, ergo propter hoc (after this, therefore because of this). Plainly then, I would simply say that, as a matter of law, a robber cannot take property from a dead person by threat of bodily harm.
My disagreement with the concept of post-death taking by threat leads me to also reject the majority’s definition of the question presented as being “whether direct evidence supports one or more inferences that Martin was threatened with bodily harm.” The issue is not whether a threat was made or implied; it is whether property *1093was taken through the use of a threat. For instance, the majority points to the testimony that the two initial shooters, Gibson and Blakeney, were in the house for approximately 5 minutes before the gunfire erupted, which was plenty of time for the robbers to communicate a threat or for Martin to realize he was being threatened. My response is, “So what?” Five minutes was enough time for Gibson to commit sexual battery, criminal damage to property, or any number of other crimes, but there is no evidence that he did so. We do not permit juries to speculate about what might have happened, and we should not engage in such guess work either. See State v. Spear, 297 Kan. 780, 790-91, 304 P.3d 1246 (Kan. 2013) (citing cases indicating a “guess” cannot prove a fact beyond a reasonable doubt). Moreover, common sense would suggest that the robbers would be loathe to compromise the element of surprise by warning an armed man of their intention to rob him.
Nevertheless, even if a threat did occur in that 5-minute time frame, it was not effective to transfer possession of Martin’s property to the robbers, and the most that could be said is that there was an attempted aggravated robbery by threat of bodily harm. That attempt charge was not on the table. Neither was aggravated assault, rendering Martin’s realization of imminent danger irrelevant. Accordingly, it matters not a whit whether Martin was facing his attackers when the first shot was fired, so long as his property did not transfer to the robbers before they forcibly took it by rendering him incapable of resisting with 16 rounds of handgun ammunition. The real question is whether any conjured-up, speculative threat “ma[d]e it possible for the defendant to take property from the victim’s [presence] without resistance.” Myers, 230 Kan. at 703. The resounding answer in this case is “no.” With that answer comes reversal.
Moritz, J., joins in the foregoing dissent.